Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 11-14, 16-18, 20, and 25-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg (US 2014/0180176 A1), and further in view of Maslak (US 5,555,534 A) and Hua (2014, CMMM).
Regarding claim 1, Rothberg teaches an ultrasound imaging apparatus comprising:
image-sample-acquisition circuitry operable to apply delays on signals from transducer elements [0010 beamforming is utilized in the imaging], wherein the signals are generated by the 
a compressive sensing processor [0041 using at least one processor, at least one volumetric image of the subject from the plurality of measurements by using a compressive sensing image reconstruction process.] operable to sparsify an ultrasound image comprising the imaging samples [0357-0358 compressed sensing…compressive sampling refers to a set of signal processing techniques…sparsifying transform for images; 0360] and [based on angles upon which respective ones of the delays for the generating of said imaging samples are functionally dependent] [0174 Beamforming may be valuable in the imaging context to facilitate focused imaging of a desired part of a subject.; 0171 sensors of an arrangement are configured to receive signals emitted from sources defining multiple different solid angles with respect to the sensors; 0317 For example, suitable processing of such signals may indicate distance between the arrays 2504 a and/or 2504 b and may also be used to detect relative angles of the arrays, thus providing relative orientation.; 0287 volumetric imaging of the subject 2206, for example, because ultrasound signals may be sourced from multiple angles with respect to the subject 2206.].

It would have been understood by those skilled in the art that the beamforming delays as taught in Rothberg, are selected for the purpose of coherent summation by phase aligning channel signals prior to summation so that signal combines constructively while noise cancels.
Rothberg does not explicitly teach … and yet Hua teaches wherein sparsifying is based on angles upon which respective ones of the delays for the generating of said imaging samples are functionally dependent [title sparse view ultrasound … using compressed sensing; sec. 1, col. 2 ultrasound…oriented at various angles around the object…image is reconstructed through inverse spatial Fourier transform…thus more views from different directions are needed…however, redundant information is introduced by multiple views…hence…accurate reconstruction…has great practical significance.].
It would have been obvious to modify the sparsifying transform of Rothberg, with the image reconstruction relying on different ultrasound angles around an object as taught by Hua so that different viewing angles may contribute to a faithful representation of anatomy structures using limited (e.g., 16) views of the object (Hua) [abstract].
Regarding claim 4, Rothberg as modified by Maslak teaches the apparatus of claim 1, wherein said delays are directly proportional to lateral positions of said transducer elements in an ultrasound transducer array [col. 11:1-15 Each scan line of a transmit or receive scan pattern can 
Regarding claim 5, Rothberg also teaches he apparatus of claim 4, wherein said array comprises an axial direction and a lateral direction being perpendicular to said axial direction [fig. 1a shows two dimensional arrays].
Regarding claim 8, Rothberg also teaches the apparatus of claim wherein said circuitry comprises an adder configured to sum the signals by adding a delayed sample for each of said transducer elements [0176 delay and sum techniques].
Regarding claim 11, Rothberg also teaches the apparatus of claim 8, wherein the adding comprises using a spatial pattern of deviations corresponding to magnitudes of respective delays for generating -said imaging samples [0142 Apodization may also be used to augment beamforming, for example by suitable weighting of signals sent/received by the arrays.].
Regarding claim 12, Rothberg teaches the apparatus of claim 1, further comprising a transducer probe configured to repeatedly alternate between issuing at least 4 transmits, and at least 32 different spatial patterns having respectively different directions [fig. 1a shows multiple transmits with rays traveling in multiple directions for a volumetric scan; 0009 at least two, three, four, five, ten, twenty, fifty, 100 source/sensor pairs].
Regarding claim 13, Rothberg teaches the apparatus of claim 1, comprising a transducer probe configured to transmit an unfocused ultrasound beam [0045 ultrasound…probes; 0179 unfocused beams].
Regarding claim 14, Rothberg teaches the apparatus of claim 13, wherein unfocused ultrasound beam comprises at most three ultrasound beams [0179 unfocused beams].
Regarding claim 16, Rothberg also teaches the apparatus of claim 1 ,wherein said ultrasound beam is generated from time samples to be stored as stored time samples used in the generating of said imaging samples [0165 one or more analog to digital converters –where it is understood that ADCs sample data samples over time].
Regarding claim 17, Rothberg teaches the apparatus of claim 1, said processor being further configured to apply compressive sensing that focuses on field points defined by said compressing sensing [0142 Beamforming may facilitate focused evaluation of a point of interest within the volume enclosed by the arrays.].
Regarding claim 18, Rothberg as modified by Maslak teaches the apparatus of claim 1, wherein said compressive sensing processor is configured to read entries of a compression-to-measurement-basis transformation matrix that are based on angles associated with the imaging samples [col. 11:1-15; col. 15:55-65].
Regarding claim 20, Rothberg also teaches the apparatus of claim 1, further comprising a Fourier transform processor (being operable to apply a Fourier transform to the imaging samples, and wherein said compressive sensing processor is configured to operate on the imaging samples transformed by the Fourier transform [0363 A CS image reconstruction process may utilize a suitable numerical technique or techniques to calculate a volumetric image. …sparsifying 
Regarding claim 25, Rothberg teaches the apparatus of claim 1, wherein the angles are plane wave angles [0179 plane waves].
Regarding claim 26, Rothberg teaches the apparatus of claim 1, wherein the angles are diverging beam angles [fig. 1a shows beam rays traveling in many different angles].
Regarding claim 27, Rothberg as modified by Hua teaches the apparatus of claim 1, wherein to sparsify the ultrasound image, the compressive sensing processor is configured to apply a transformation matrix to the imaging samples, wherein the transformation matrix is based, at least in part, on the angles [sec. 2.1 Assume the object is illuminated by a monochromatic plane wave … at an angle 𝜃. … coordinate transformation; fig. 1 shows incident wave with angle 𝜃 and scattered responses ƞ and Ƹ].
Regarding claim 28, Rothberg as modified by Hua teaches the apparatus of claim 1, wherein the angles comprise angles of incidence of the echoes on the transducer elements [sec. 2.1, fig. 1; pg. 2 Schiffner et al. [21–23] investigated the performance of CS in solving the inverse scattering problem in pule-echo diagnostic ultrasound imaging].
Regarding claim 29, Rothberg as modified by Hua teaches the apparatus of claim 28, wherein the delays to generate the imaging samples are configured to remove the angles of incidence of the echoes [sec. 1, col. 2 beamforming].

Claims 2-3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg (US 2014/0180176 A1), Maslak (US 5,555,534 A), and Hua (2014, CMMM) as applied to claim 1 above, and further in view of Chen (2013, Sparse Projections of Medical Images).
Regarding claim 2, Rothberg does not explicitly teach … and yet Chen teaches the apparatus of claim 1, said processor being configured to find a sparsest image [Title “Sparse Projections of Medical Images”; Abstract “medical imaging problems”] that does not exceed an allowed-error threshold corresponding to said imaging samples [Pg. 2, Para. 3 “Different criteria could be used for when the greedy procedure is terminated such as if a pre-specified desired number of training points to use is reached or if the overall cost drops below a pre-specified desired error tolerance … Our approach also requires the user to specify a desired error tolerance but uses a different cost function.”].
It would have been obvious to combine the sparsifying ultrasound of Rothberg, with the error tolerance of Chen so that an iterative solving procedure may end once a desired error tolerance has been achieved.
Regarding claim 3, Rothberg as modified by Chen teaches the apparatus of claim 1, further comprising an ultrasound transducer array operable to acquire the ultrasound image, and wherein said compressive processor is operable to minimize a first p-norm of a first matrix which is a product of two matrices [Pg. 5, Para. 1 “By minimizing the mixed … norm of, we encourage each vector  i to either consist of all zeros or all non-zero entries [2]. Note that if p = 1 and we instead ask for the sparsest solution possible, then the objective function becomes the … norm (i.e., the number of nonzero elements) of  , and the optimization problem itself becomes NP-hard [14].”].
Regarding claim 21, Rothberg as modified by Chen teaches the apparatus of claim 1, further comprising a Hilbert transform processor operable to apply a Hilbert transform to the imaging samples, and wherein said compressive sensing processor is configured to operate on the .

Response to Arguments
Applicant's arguments filed 12/1 have been fully considered but they are not persuasive. In summary, the NPL of Hua (2014) which was previously discussed in the advisory action of 12/24/2021 is now being applied to claim amendments. Note that the Hua NPL is being cited and reattached to this action with the proper year of 2014 listed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645